Citation Nr: 1025612	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  08-22 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
the claim of service connection for a back disorder.

2.  Whether new and material evidence has been received to reopen 
the claim of  service connection for a somatoform disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel




INTRODUCTION

The Veteran had active service from March 1978 to September 1992 
and from January 2003 to January 2005.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office, in St. Louis, 
Missouri.

The Veteran presently seeks to reopen the claims of service 
connection for a back disorder and for a somatoform disorder, 
last denied by the RO in January 2001.  The Veteran did not 
appeal that decision, and in order for VA to review the merits of 
the claim, the Veteran must submit new and material evidence.  
The  Board is required to address this issue despite the RO's 
findings.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 
1996).  As such, the issues have been captioned as set forth 
above.

The issue of entitlement to service connection for 
posttraumatic stress disorder (PTSD) has been raised by 
the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

The issue of service connection for a somatoform disorder, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317, on the merits, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  Service connection for a back disorder (also characterized as 
scoliosis) was denied by the RO in a rating decision dated in 
January 2001, and the Veteran did not perfect a substantive 
appeal.

2.  Evidence submitted since the January 2001 RO decision denying 
entitlement to service connection for a back disorder does not 
relate to an unestablished fact necessary to substantiate the 
claim, and does not raise a reasonable possibility of 
substantiating the claim.

3.  Service connection for a somatoform disorder (also 
characterized as headaches, memory loss, and sleep disturbance) 
was denied by the RO in a rating decision dated in January 2001, 
and the Veteran did not perfect a substantive appeal.

4.  Evidence submitted since the January 2001 RO decision denying 
entitlement to service connection for a somatoform disorder 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The January 2001 rating decision that denied the Veteran's 
claim of service connection for a back disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

2.  The additional evidence presented since the January 2001 
rating decision denying the Veteran's claim of service connection 
for a back disorder is not new and material.  38 U.S.C.A. §§ 
5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156(a) (2009).

3.  The January 2001 rating decision that denied the Veteran's 
claim of service connection for a somatoform disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

4.  The additional evidence presented since the January 2001 
rating decision denying the Veteran's claim of service connection 
for a somatoform disorder is new and material, and the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that the claimant is to provide; and (3) that VA will attempt to 
obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include notice that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 1696 
(2009), the United States Supreme Court (Supreme Court) held that 
the blanket presumption of prejudicial error in all cases imposed 
an unreasonable evidentiary burden upon VA.  Rather, the Supreme 
Court suggested that determinations concerning prejudicial error 
and harmless error should be made on a case-by-case basis.  Id.  
As such, in conformance with the precedents set forth above, on 
appellate review the Board must consider, on a case-by-case 
basis, whether any potential VCAA notice errors are prejudicial 
to the claimant. 

By letter dated in April 2005 the Veteran was notified of the 
evidence not of record that was necessary to substantiate her 
claims.  She was told what information that she needed to 
provide, and what information and evidence that VA would attempt 
to obtain.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  The 
foregoing correspondence also provided the Veteran with the 
requisite notice with respect to the Dingess requirements.

The correspondence dated in April 2005 also provided the Veteran 
with notice of what evidence and information was necessary to 
reopen her previously denied claims for service connection and to 
establish entitlement to the underlying claims for the benefits 
sought on appeal.  See Kent v. Nicholson, 20 Vet App 1 (2006).  

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  The Veteran's relevant service, VA, and private medical 
treatment records have been obtained.  Thus, there is no 
indication of any additional, relevant records that the RO failed 
to obtain.  The Veteran has been medically evaluated.  In sum, 
the Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further action 
is necessary under the mandates of the VCAA. 

Reopening service connection claims

Service connection may be granted for a disability resulting from 
an injury sustained or disease incurred in the line of duty or 
for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

The United States Court of Appeals for Veterans Claims (Court) 
has held that to prevail on the issue of service connection on 
the merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

A Veteran may be entitled to service connection if a preexisting 
condition was aggravated during his service.  A preexisting 
injury or disease will be considered to have been aggravated by 
active service if there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). Aggravation may not be 
conceded where the disability underwent no increase in severity 
during service on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

If a disorder was not noted on entering service, clear and 
unmistakable evidence of both a preexisting condition and a lack 
of in-service aggravation must be shown to overcome the 
presumption of soundness.  A lack of aggravation may be shown by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the preexisting condition."  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. 1153.

Temporary or intermittent flare-ups of a preexisting injury or 
disease are not sufficient to be considered "aggravation in 
service" unless the underlying condition, as contrasted with 
symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993).  Accordingly, "a 
lasting worsening of the condition" -- that is, a worsening that 
existed not only at the time of separation but one that still 
exists currently is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 
538 (1996).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C. 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis. In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1, 8-9 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. § 
3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following: 
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4). 

In cases where a Veteran asserts service connection for injuries 
or disease incurred or aggravated in combat, 38 U.S.C.A. 
§ 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), 
are applicable.  This statute and regulation ease the evidentiary 
burden of a combat Veteran by permitting the use, under certain 
circumstances, of lay evidence.  If the Appellant was engaged in 
combat with the enemy, VA shall accept as sufficient proof of 
service connection satisfactory lay or other evidence of service 
incurrence, if the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  To establish service 
connection, however, there must be medical evidence of a nexus 
between the current disability and the combat injury.  See Dalton 
v. Nicholson, 21 Appellant. Appellant. 23, 36-37 (2007); 
Libertine v. Brown, 9 Appellant. Appellant. 521, 523-24 (1996).

Prior unappealed decisions of the RO become final.  However, if 
new and material evidence is presented or secured with respect to 
the claim that has been disallowed, VA shall reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 5108; 
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Once a denial of a claim of service connection has become final, 
it cannot subsequently be reopened unless new and material 
evidence has been presented.  38 U.S.C.A. § 5108.  "New" evidence 
is defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening a Veteran's claim unless 
it is inherently false or untrue, or it is beyond the competence 
of the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216, 220 (1995); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
See also Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).


Back disorder

The Veteran is seeking service connection for a back disorder.   
Because the Veteran did not perfect a substantive appeal to the 
January 2001 RO decision which denied the claim of service 
connection for a scoliosis (claimed as a back disorder), that 
determination became final based on the evidence then of record.  

In the January 2001 decision, the RO denied the Veteran's claim 
of entitlement to service connection for a back disorder.  At the 
time of the decision, the evidence of record included service 
treatment records from 1974 to 1999.  

An enlistment report of medical examination dated in August 1974 
shows that clinical evaluation of the spine and musculoskeletal 
system were said to be normal.  The examiner noted mild 
scoliosis.

A chronological record of medical care dated in August 1975 shows 
that the Veteran was treated for a back strain sustained while 
running.

A chronological record of medical care dated in July 1977 shows 
that the Veteran reported a two year history of intermittent back 
pain.  She described that most recently she had been in the field 
putting up a tent and she noticed back pain.  She was taken to 
the emergency room and given pain medication.  She had reported 
that in the past she had been told she had a scoliosis.  However, 
physical examination revealed no scoliosis and normal range of 
motion.  The assessment was mild muscular back pain; no 
scoliosis.

A chronological record of medical care dated in May 1979 shows 
that the Veteran reported sharp back pain while running up hills 
and while lifting heavy objects.  The back pains were said to 
start while lifting 15 pounds or greater.  A prior history of 
strained back muscles in August 1975 and July 1977 was noted.  
The assessment, in pertinent part, was moderate back pain.  A 
physical therapy report dated on the following day shows an 
assessment of dysfunction, mild scoliosis, T9-12.

A screening note of acute medical care dated in September 1991 
shows that the Veteran reported a one day history of low back 
pain.  The pain was described as achy or straining.  She denied 
any trauma.  The assessment was low back pain (bursitis), 
questionable right trochanter.

A report of medical history from the Veteran's period of National 
Guard duty, dated in April 1999, shows that a history of 
recurrent back pain or back injury was noted.

The evidence of record also included a VA general medical 
examination report dated in August 1999 which shows that the 
Veteran reported a history of intermittent posterior cervical 
pain and stiffness since 1992, without spine injuries; and a 
history of chronic low back pain since 1991, without known 
trauma.  The low back pain was said to be aggravated with 
bending, lifting, stooping, kneeling, squatting, climbing, and 
standing/ambulation in excess of 20 minutes.  The diagnoses, in 
pertinent part, was frequent polyarthralgias/polymyalgias of 
unknown etiology; and chronic cervical and lumbosacral strain.

In its January 2001 decision, the RO denied the Veteran's claim 
as it considered her back disorder to be scoliosis which was a 
congenital or developmental defect unrelated to service and not 
subject to service connection.  The RO added that the evidence 
had not shown that the Veteran's service had caused a permanent 
worsening of the condition.  The Veteran did not perfect a timely 
appeal of this decision, thus, it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

Subsequent to the January 2001 RO decision, in February 2005, the 
Veteran requested that her claim for service connection for a 
back disorder be reopened.

In support of her claim, the Veteran provided a copy of an 
undated service treatment record from her second period of active 
service (indicating she was 50 years old, thus, suggesting it was 
in 2003) showing that she provided a history of back pain which 
was aggravated three days earlier while loading equipment from 
the field.  The assessment was chronic low back pain with acute 
exacerbation.

An individual sick slip dated in April 2004 shows that the 
Veteran was treated for reported back pain sustained while 
lifting equipment.

A magnetic resonance imaging (MRI) study from the Byrd Regional 
Hospital dated in May 2004 shows that the Veteran had mild lumbar 
degenerative disc disease.

The Veteran's separation report of medical examination dated in 
November 2004 shows that clinical evaluation of the spine and 
musculoskeletal system was abnormal.  The examiner elaborated 
that the Veteran was tender over the low lumbar area.  The 
diagnosis was degenerative disc disease of the lower back.

The associated report of medical history, also dated in November 
2004, shows that the Veteran reported recurrent back pain which 
had become worse from January 2004 to the present.  The examiner 
elaborated that she had chronic low back pains from bulging discs 
with some radiation down the right leg and sacroiliac joint.

A VA neurological disorders examination report dated in May 2005 
shows that the Veteran reported constant low back pain with 
variable intensity.  The diagnosis was degenerative disease of 
the lumbar spine with back pain.

A VA general medical examination report dated in May 2005 shows 
that the Veteran reported initially sustaining a back injury 
while lifting radios in service.  She described continued back 
pain since then, to include radiating pain down the right leg.  
She added that during service in Desert Storm, she would ride in 
the back of vehicles which caused lots of jarring to the back 
during her excursions.  The diagnosis was degenerative joint 
disease of the lumbar spine.

A VA medical opinion was obtained by the RO in March 2006.  The 
Veteran was not examined, but the entire claims file was reviewed 
by the examiner.  The examiner reviewed the records and 
referenced a history consistent with that set forth above.  The 
examiner opined that the Veteran had scoliosis at entrance into 
service, and that as time progressed, the scoliosis eventually 
developed into degenerative joint disease and degenerative disc 
disease as a  natural course of progression of the  condition.  
The examiner concluded that the back condition was not caused by 
active duty.  The examiner added that the degenerative disc 
disease takes several years to accomplish.  The examiner noted 
that while there were some episodes of aggravation of the back 
condition, these episodes were not longstanding, but rather 
temporary flare-ups of the degenerative disc disease while on 
active duty.  The  symptoms of low back pain had increased, which 
was the expected and natural progression of the condition.

The Board has considered the additional VA and private hospital 
and outpatient treatment records, however, the Court has held 
that additional evidence which consists of records of post-
service treatment that does not indicate that a condition is 
service-connected, is not new and material.  See Cox v. Brown, 5 
Vet. App. 95, 99 (1993); see also Morton v. Principi, 3 Vet. App. 
508, 509 (1992) (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to military 
service).  The additional evidence demonstrates that the Veteran 
has continued to be treated for a back disorder intermittently 
since service.  However, the additional evidence does not include 
a competent medical nexus of the currently diagnosed back 
disorder to service, to include whether a pre-existing disorder 
had been permanently aggravated by service.  On the contrary, the 
additional competent medical evidence of record has included the 
March 2006 VA medical opinion in which the examiner noted some 
episodes of aggravation of the back condition in service, but 
explained that these episodes were not longstanding, but rather 
temporary flare-ups, and that this  was the expected and natural 
progression of the condition.  As such, this evidence submitted 
since the RO's last final decision does not relate to an 
unestablished fact necessary to substantiate her claim.

Although the Veteran continues to maintain that her back disorder 
was either incurred in or aggravated by service, there is still 
no competent medical evidence of record of a nexus between 
service and her current manifestations, to include a finding that 
a pre-existing disorder had been permanently aggravated by 
service or that there was never a pre-existing disorder in the 
first instance.  Notwithstanding the inconsistent description by 
the Veteran as set forth above as to the etiology of her current 
disorder, the Board has presumed her assertions to be credible 
for the purpose of determining whether new and material evidence 
has been submitted. However, when viewed in conjunction with the 
evidence of record at the time of the prior final decision, such 
assertions are either repetitive of previous statements made 
which were previously considered by VA, and therefore not new, or 
not so significant that they must be considered in order to 
fairly decide the merits of her  claim.  There is no evidence 
that the Veteran possesses the requisite medical training or 
expertise necessary to render her competent to offer evidence on 
matters such as medical diagnosis or medical causation.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Paller v. 
Principi, 3 Vet. App. 535, 538 (1992) (distinguishing 
corroborative evidence from cumulative evidence).

The evidence submitted subsequent to January 2001 is either 
merely cumulative of previously submitted evidence or not bearing 
on the question of a nexus between a currently manifested 
disorder and service; thus, the evidence submitted since the RO's 
last denial of the claim does not relate to an unestablished fact 
necessary to substantiate her claim.

Accordingly, the Board finds that the evidence received 
subsequent to the January 2001 RO decision is not new and 
material and does not serve to reopen the Veteran's claim of 
entitlement to service connection for a back disorder.  38 
U.S.C.A. § 7105; 38 C.F.R. § 3.156(a). 

Somatoform disorder

The Veteran is seeking service connection for a somatoform 
disorder manifested by headaches, memory loss, and sleep 
disturbance, which she believes is manifested as a result of her 
period of active service.   Because the Veteran did not perfect a 
substantive appeal to the January 2001 RO decision which denied 
the claims of service connection for headaches, memory loss, and 
sleep disorder (now characterizes as a somatoform disorder), that 
determination became final based on the evidence then of record.  
A the time of the January 2001 decision, the evidence of record 
included service treatment records from 1974 to 1999.  

An enlistment report of medical examination dated in August 1974 
shows that clinical evaluation of the head was said to be normal.  
There was no indication of headaches, memory loss, or sleep 
disturbance.

A report of medical history dated in April 1999, the Veteran 
indicated that she had never engaged in sleep walking and had 
never sustained a head injury.  She did indicated that she 
experienced frequent or severe headaches (described as daily 
headaches, manifested by a dull ache on the top of the forehead, 
relieved by over-the-counter medication) and loss of memory or 
amnesia (described as short term memory problems).  

VA outpatient treatment records dated from August 1999 to 
February 2000 shows that the Veteran reported experiencing 
intermittent headaches since 1991.  She described daily 
headaches, with a throbbing pain in the right frontal area.  She 
denied nausea or vomiting associated with this.  There was a 
questionable history of photophobia associated with the 
headaches.  She would get relief with over-the-counter 
medication. 

VA examination dated in August 1999 showed that the Veteran was 
alert and oriented to person, place and time.  Her recent and 
remote memory was found to be intact.  Her immediate recall was 
three out of three, but delayed recall was one out of three.  Her 
insight and judgment were fairly good.  The cranial nerves II 
through XII were intact.  Sensory examination showed intact 
sensation to all primary sensory modalities.  Cerebellar 
examination showed no dysmetria.  Gait and station were within 
normal limits.  The diagnosis was muscle tension headache with 
some components of a migraine headache.

VA mental disorders examination also dated in August 1999 showed 
that psychological interview and testing was conducted and 
revealed a diagnosis of a somatoform disorder.  As to the 
asserted memory loss, the examiner stated that results were 
suggestive of cognitive insufficiency.  As to the Veteran's 
reported sleep disorder, she described nightly sleep impairment 
since 1990, often accompanied by night sweats.  The diagnosis was 
somatoform disorder, not otherwise specified.

VA neurological examination dated in August 1999 showed that the 
Veteran reported that she had problems with her memory since she 
returned home from Saudi Arabia in 1991.  She reported problems 
with short-term memory, recent memory, and concentration.  The 
impression was mild cognitive function impairment.   An addendum 
to an associated neurological examination showed the examiner's 
opinion to be that the Veteran's headache condition was likely a 
part of the somatoform disorder.

In its January 2001 decision, the RO denied the Veteran's claim 
as it determined that her headaches, memory loss, and sleep 
disturbance did not begin during her period of active service, 
but rather during the period between her two periods of active 
service from 1992 to 2003.  The Veteran did not perfect a timely 
appeal of this decision, thus, it became final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

Subsequent to the January 2001 RO decision, in February 2005, the 
Veteran requested that her claim for service connection be 
reopened.

In support of her claim, the Veteran submitted additional service 
treatment records from her second period of service.  
Specifically, while a report of medical examination dated in 
November 2004 shows that evaluation of the head was normal, the 
associated report of medical history shows that the Veteran 
reported having frequent or severe headaches; loss of memory, 
amnesia, or neurological symptoms; and frequent trouble sleeping.  
The examiner elaborated that the Veteran would experience daily 
headaches, relieved with over-the-counter medication; short term 
memory problems (which was said to have started around 1991 or 
1992); and that she would wake up frequently.

A VA general medical examination report dated in April 2005 shows 
that the Veteran reported having difficulty sleeping since her 
return from the Gulf War in 1991.  She described her difficulty 
sleeping as getting progressively worse, with poor response to 
over-the-counter sleeping aids.

A VA neurological examination report dated in May 2005 shows that 
the Veteran reported generalized headaches, associated with 
nausea and dizziness, for which she would take over-the-counter 
medication.  She also described short term memory loss since her 
service in Desert Storm, and difficulty sleeping.  The diagnosis 
was muscle tension headache; memory problem - based on above 
examination, unable to determine about cognitive deficit - 
recommend psychological tests to rule out dementia.

In light of the foregoing, the Board finds that new and material 
evidence has been received to reopen the claim of entitlement to 
service connection for a somatoform disorder, manifested by 
headaches, memory loss, and sleep disorder.  The above evidence 
bears directly and substantially upon the specific matter under 
consideration, is neither cumulative nor redundant, and by itself 
or in connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly decide 
the merits of the Veteran's claim of service connection.  The 
additional medical evidence of record since the January 2001 RO 
decision suggests an inservice history of headaches, memory loss, 
and sleep disturbance during the Veteran's second period of 
active service, as well as possible current manifestations 
associated thereto.  As such, there is a possibility that the 
Veteran's current symptomatology was manifested as a result of 
her second period of active service. Therefore, the claim is 
reopened.


ORDER

New and material evidence not having been submitted, the claim of 
entitlement to service connection for a back disorder is denied.

New and material evidence having been presented, the claim of 
service connection for a somatoform disorder is reopened, and to 
this extent only the appeal is granted.

REMAND

In reopening the Veteran's claim for service connection for a 
somatoform disorder, manifested by headaches, memory loss, and 
sleep disorder, the Board reiterates that the Veteran's 
enlistment examination did not show any findings of an associated 
disorder at her entrance into service.  Thereafter, during her 
second period of active service, she was shown to have related 
symptoms.  Moreover, because the Veteran served in the Southwest 
Asia Theater of operations during the Persian Gulf War, service 
connection could also be established under 38 C.F.R. § 3.317.  In 
this regard, the Veteran has, at times, asserted that her 
headaches, memory loss and sleep disturbance stems from an 
undiagnosed condition attributable to her active service in the 
Persian Gulf.

The Veteran has not been provided with an appropriate VA 
examination in order to ascertain whether the conditions for 
which the Veteran seeks service connection are at least as likely 
as not etiologically related to either period of active service, 
or whether any of her claimed disorders constitute a qualifying 
chronic disability under 38 C.F.R. § 3.317.  As such, a 
comprehensive VA examination and opinion is required in this 
case.  Assistance by VA includes obtaining a medical opinion when 
such an opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  See also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran an 
appropriate VA examination to determine the 
nature, extent and etiology of any disability 
manifested by headaches, memory loss, and 
sleep disturbance (diagnosed as somatoform 
disorder) found to be present.  The claims 
file should be made available to and reviewed 
by the examiner.  All necessary tests should 
be conducted, and the examiner should rule in 
or exclude a diagnosis of somatoform 
disorder.  
The report of examination should note all 
associated disabilities found to be present, 
and the examiner should comment as to whether 
it is at least as likely as not that any such 
disability found to be present is related to 
or had its onset during either of her periods 
of active service.  In so doing, the examiner 
should reference the Veteran's November 2004 
reports of medical examination and history.  

The examiner is also requested to opine 
whether any of the Veteran's current 
findings, including headaches, memory loss, 
and sleep disturbance, by history, physical 
examination and laboratory tests cannot be 
attributed to any known clinical diagnosis or 
diagnoses.  If such manifestations are 
attributable to some medically explained 
(known) illness or injury, whether said 
disorder was incurred during active service.  

All examination findings, along with the 
complete rationale for each opinion expressed 
and conclusion reached, should be provided.  
It is requested that the examiner consider 
and reconcile the conflicting medical 
opinions of record and any contradictory 
evidence regarding the above questions.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until she is so informed.  She has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009). 



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals











 Department of Veterans Affairs


